                                           Case 3:20-cv-03101-JCS Document 17 Filed 12/08/20 Page 1 of 1




                                   1

                                   2

                                   3
                                   4
                                   5                                  UNITED STATES DISTRICT COURT

                                   6                                 NORTHERN DISTRICT OF CALIFORNIA

                                   7
                                         REGINA KARISIK-TOSK,
                                   8                                                         Case No. 20-cv-03101-JCS
                                                        Plaintiff,
                                   9                                                         ORDER GRANTING MOTION FOR
                                                 v.                                          EXTENSION OF TIME
                                  10
                                         ANDREW SAUL,
                                  11                                                         Re: Dkt. No. 16
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Defendant Andrew Saul, Commissioner of Social Security (the “Commissioner”), moves

                                  14   for an extension of time to file his answer and the administrative record for this action, based on

                                  15   backlogs caused by the COVID-19 pandemic. In light of the Commissioner’s representation that

                                  16   Plaintiff Regina Karisik-Tosk’s counsel does not oppose the request, and good cause having been

                                  17   shown, the deadline for the Commissioner to file his answer and the administrative record is

                                  18   CONTINUED to February 8, 2021.

                                  19          Going forward, the Court asks that when the parties have agreed to an extension or similar

                                  20   request for relief, counsel file the request as a stipulation under Civil Local Rule 6-2. If an

                                  21   extension is needed based on known or foreseeable circumstances like the current backlog, and the

                                  22   opposing party does not consent to the request, counsel should file the request as a motion under

                                  23   Civil Local Rule 6-3 well in advance of the deadline at issue—at the very least, allowing four days

                                  24   for the opponent to respond under Civil Local Rule 6-3(b) before the deadline is reached.

                                  25          IT IS SO ORDERED.

                                  26   Dated: December 8, 2020

                                  27                                                     ______________________________________
                                                                                         JOSEPH C. SPERO
                                  28                                                     Chief Magistrate Judge
